United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 01-3203
                                     ___________

Otto J. Rose,                        *
                                     *
           Plaintiff-Appellant,      *
                                     *    Appeal from the United States
     v.                              *    District Court for the
                                     *    District of Minnesota.
Wal-Mart Stores, Inc.,               *
                                     *        [UNPUBLISHED]
           Defendant-Appellee.       *
                                ___________

                              Submitted: May 17, 2002
                                 Filed: June 24, 2002
                                  ___________

Before LOKEN, HEANEY, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.

       Otto J. Rose fell and was injured while shopping at a Wal-Mart store and
brought this negligence action against the parent company. The case was tried to a
jury which returned a verdict in Rose's favor. After judgment was entered, Wal-Mart
filed a motion to set aside the verdict and grant it judgment as a matter of law or grant
a new trial on a number of grounds. The presiding magistrate judge decided to hold
an evidentiary hearing on the motion and heard from several witnesses, after which
the court ordered a new trial in the interests of justice. The case went to trial again,
and this time the jury verdict was in favor of Wal-Mart. Rose appeals, arguing that
the court failed to comply with procedural rules and abused its discretion in granting
a new trial. The decision whether to grant a motion for a new trial is reviewed for
abuse of discretion. Walzer v. St. Joseph State Hosp., 231 F.3d 1108, 1111 (8th Cir.
2000). Upon examination of the record and the transcript, we cannot say that the
court's decision to grant a new trial represented an abuse of its discretion. We
therefore affirm the judgment.

      A true copy.

            ATTEST:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                        -2-